Citation Nr: 1814986	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-33 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a ruptured left eardrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to June 1988, February 1991 to July 1991, October 1991 to March 1992, June 1992 to February 2001, and February 2001 until June 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A notice of disagreement was received in March 2013, a statement of the case was issued in October 2013, and a substantive appeal was received in December 2013.

In February 2015, the Veteran testified at a central office Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

Entitlement to service connection for left ear hearing loss was granted on remand in February 2016.


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran does not have a right ear hearing loss disability for VA purposes.  

2.  The evidence of record reflects that the Veteran does not have residuals of a ruptured left eardrum.  




CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1112, 1110, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for a ruptured left eardrum have not been met.  38 U.S.C. §§ 1101, 1113, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was notified of VA's duty to notify by notice that was provided to him in May 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

The Veteran has claimed entitlement to service connection for right ear hearing loss and a left eardrum rupture.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence of record reflects that the Veteran does not have a right ear hearing loss under 38 C.F.R. § 3.385.  

The Veteran underwent VA examination in October 2015.  The audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
Right
-5
0
5
10
25

The speech discrimination score was 100 percent.  These readings do not reflect a current right ear hearing loss disability.

The Veteran also underwent VA examination in October 2016.  The audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
Right
0
10
10
20
20

The speech discrimination score was 96 percent.  These readings do not reflect a current right ear hearing loss disability.

While the record contains treatment records reflecting mild right ear hearing loss, these records do not contain audiogram testing that diagnoses right ear hearing loss that satisfies the definition of a hearing loss disability for purposes of receiving VA benefits.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a diagnosis of a current disability, service connection for right ear hearing loss cannot be granted.  

The Veteran has also claimed entitlement to service connection for a ruptured left eardrum.  The Veteran reported that he sustained an injury from an explosion while serving in Iraq.  The Veteran stated that as a result of a rocket attack, he woke up the following morning with blood on his pillow, and he was told he had a ruptured eardrum.  There is no dispute that the Veteran suffered a ruptured left eardrum in service.  However, the record reflects that there are no current residuals of the in-service ruptured left eardrum.  

The September 2015 VA examination report notes that the Veteran's tympanic membrane was normal.

The September 2016 VA medical opinion notes that the left ear examination was normal and notes that most eardrum perforations heal with little evidence.  It notes that the fact that the Veteran was bleeding from his left ear after the explosion means it was most likely ruptured and contributed to the worsening hearing on the left.  The Board notes, however, that the Veteran has been service connected for his left ear hearing loss, and no other residuals of a ruptured left eardrum have been found.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a diagnosis of a current disability, service connection for residuals of a ruptured left eardrum cannot be granted.  


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for a ruptured left eardrum is denied.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


